Citation Nr: 1452241	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  07-36 897	)	DATE
	)
     MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an extraschedular evaluation for service-connected bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a liver condition, to include as due to herbicide exposure.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin condition, to include as due to herbicide exposure.

4. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	David Huffman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant and Wife 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and June 2013 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2009 the Veteran testified before a Veterans Law Judge (VLJ).  In June 2012 the Veteran was notified that the VLJ who held the July 2009 hearing was no longer at the Board (due to retirement) and he had the right to a new hearing. 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In June 2012 the Veteran stated that he did not want a new hearing.

In his May 2014 substantive appeal, the Veteran requested a videoconference hearing.  In a July 2014 statement, the Veteran's representative withdrew his request.  38 C.F.R. § 20.704 (2014).

In July 2012 the Board remanded the issue of entitlement to an extraschedular evaluation for service-connected bilateral hearing loss.  Thereafter, VA obtained a June 2013 letter from the VA Director of the Compensation and Pension Service (Director) that denied entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for the Veteran's bilateral hearing loss.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The schedular noncompensable evaluation assigned for the Veteran's service-connected bilateral hearing loss is inadequate and does not contemplate his level of disability and symptomatology; his exceptional disability picture exhibits interference with employment comparable to that which would warrant a 10 percent evaluation under the relevant diagnostic criteria at 38 C.F.R. § 4.85. 

2. The April 2006 rating decision, which denied the Veteran's service connection claim for a liver condition, is final. 

3. The evidence added to the record since the April 2006 decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the service connection claim for a liver condition.

4. The September 1996 rating decision, which declined reopening the Veteran's service connection claim for a skin rash, is final. 

5. The evidence added to the record since the September 1996 decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the service connection claim for a skin condition.

6. The Veteran did not serve in the Republic of Vietnam (Vietnam) during the Vietnam era and the evidence does not show that the Veteran was otherwise exposed to herbicides during his military service.

7. The has been no evidence linking the Veteran's ischemic heart disease to his military service, including herbicide exposure while stationed at Fort Gordon, Georgia or in Panama.


CONCLUSIONS OF LAW

1. The criteria for an extraschedular evaluation of 10 percent for service-connected bilateral hearing loss have been met.  38 C.F.R. §§ 3.321(b)(1), 4.85 (2014).

2. The April 2006 rating decision, which denied the Veteran's service connection claim for a liver condition, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2014).

3. Evidence received since the April 2006 rating decision is not new and material; and therefore, the claim for a liver condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4. The September 1996 rating decision, which declined reopening the Veteran's service connection claim for a skin rash, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2014).

5. Evidence received since the September 1996 rating decision is not new and material; and therefore, the claim for a skin rash is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

6. The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. §§ 3.159 , 3.326(a) (2014).

In this decision, the Board grants entitlement to an extraschedular evaluation for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to this claim, such error was harmless and will not be further discussed.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id. 

In correspondence dated September 7, 2011, VA notified the Veteran of what evidence was required to substantiate a claim for entitlement to service connection and to reopen a previously denied claim, and of his and VA's respective duties for obtaining such evidence.  Thus, the duty to notify has been satisfied.

With regard to the Veteran's service connection claim, notice was provided in a September 7, 2011 letter.   

The duty to assist has also been met.  VA has obtained the Veteran's service treatment records (STRs), post-service treatment records and Social Security records.  The Board notes that the Veteran has not been afforded a VA examination.  However, VA is not required to obtain a medical opinion for a Veteran seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

The Veteran was also not afforded a VA examination for his service connection claim.  VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as will be discussed below, there is no evidence of an in-service injury, including exposure to herbicides.  There is also no indication that the Veteran's current condition is associated with service.  As such, the Board finds that a VA examination or medical opinion in this case is not required.

The Board finds that the RO adequately developed information regarding herbicide exposure.  Other than a note dated in July 2011 contending that herbicide exposure had occurred at Fort Gordon Georgia and in Panama, the Veteran has not provided specific details.  On September 7, 2011, the RO sent the Veteran a notice letter that explained what was needed to support his claim including details regarding his claimed exposure to herbicides including a 60 day date range and where/how he was exposed.  The RO did not receive a reply.  The RO wrote again on March 8, 2013 and again asked for details regarding the claimed exposure.  The RO again did not receive a detailed reply.  As a result, the RO could not conduct further development with respect to herbicide exposure, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.


II. Extraschedular

According to 38 C.F.R. § 3.321(b)(1) (2014), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Ge . Coun. Prec. 6-1996 (Aug. 16, 1996).  

However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008).  As noted by the Court of Appeals for Veterans Claims in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996). 

In this case, there is evidence that the rating schedule is inadequate to evaluate the Veteran's disability.  Although the Veteran's pure tone averages and speech discrimination scores do not reflect that a compensable schedular evaluation is warranted for his bilateral hearing loss, there is evidence indicating that his condition resulted in an exceptional disability picture due to interference with employment. 

The Veteran worked at a coal mine.  At the July 2009 hearing, the Veteran testified that his bilateral hearing loss caused him to have accidents at work.  Specifically, the Veteran claimed that he could not hear noises at the coal mine, including when coal broke or cracked, and thus sustained injuries when coal fell on him.  

At the October 2011 VA examination, the examiner opined that the Veteran's hearing loss impacted the ordinary conditions of his daily life including his ability to work.  The examiner noted that the Veteran cannot hear squeaky noises, his grandkids, or noises from the coal mines.  It was also noted that his television is "up higher" and that his wife repeats herself. 

The VA examiner also opined that even with amplification the Veteran's ability to work effectively in both sedentary and physical employment settings would be adversely affected.  He further stated based on the Veteran's hearing loss, especially noting speech discrimination scores, the Veteran's ability to communicate effectively would be compromised and impaired hearing communication can result in a difficulty work environment, jeopardizing safety and productivity.

Pursuant to the Board's July 2012 remand, the matter was referred to the Director of Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for the Veteran's service connected bilateral hearing loss.  In June 2013, the Director issued a letter concluding that the record presents no evidence of an exceptional or unusual disability picture that would render the current rating schedule inadequate.  The Director reasoned that the September 2005 VA examination is approximately the same as the October 2011 VA examination.  When comparing the severity and symptomatology of the service-connected hearing loss with the rating schedule criteria, the current evaluation is adequate.  

Based on the evidence of record, the Board finds that an extraschedular rating is warranted for the Veteran's bilateral hearing loss.  The Board is aware that in the Director briefly reviewed the record, and concluded that none of the evidence submitted by the Veteran showed exceptional interference with employment due to his bilateral hearing loss.  However, the Board finds that the statements made by the Veteran, and the October 2010 VA examiner's opinion, simply outweigh the Director's opinion. The Veteran's statements and the VA examiner's opinion constitute credible and extensive evidence that the Veteran's service-connected bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  Specifically, the statements describe exceptional interference with employment that is not adequately compensated by the regular schedular standards. 

As noted, the Board referred this matter to the Director, thereby determining that the evidence in this case demonstrated such an exceptional disability picture that the available noncompensable schedular evaluation was inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board essentially found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion. his exceptional disability picture exhibits interference with employment comparable to that which would warrant a 10 percent evaluation under the relevant diagnostic criteria at 38 C.F.R. § 4.85.

In light of the foregoing medical and lay evidence, the Board finds that an extraschedular 10 percent rating for bilateral hearing loss is in order, and that any other interpretation of the evidence seems contrary to the intent of 38 C.F.R. § 3.321(b)(1) .

III. New and Material

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Liver Condition 

In an April 2006 rating decision, the RO denied service connection for a liver condition, finding that there was no evidence of a current diagnosis of a liver condition.  Evidence considered at the time of the rating decision consisted of service medical records and VA treatment records.

Since the April 2006 rating decision the Veteran has submitted additional private and VA treatment records.  However, the Board finds that this evidence is not sufficient to reopen the Veteran's claim.  Although "new," this evidence is not "material" as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The April 2006 denial was based on the finding that there was no diagnosis of a liver condition.  The private and VA treatment records merely show diagnoses for other conditions; they do not indicate that the Veteran currently suffers from a liver condition.  The Board recognizes the Veteran's contentions that he has a liver condition.  However, lay statements as to etiology are insufficient to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the Veteran's service connection claim will not be reopened.

Skin Condition 

In a September 1996 rating decision, the RO declined reopening the Veteran's claim for a skin rash, finding that there is no evidence of permanent residuals or a chronic disability involving the skin.  Evidence considered at the time of the rating decision consisted of service medical records, VA examinations, and post-service treatment records.

Since the September 1996 rating decision the Veteran has submitted additional private and VA treatment records.  However, the Board finds that this evidence is not sufficient to reopen the Veteran's claim.  Although "new," this evidence is not "material" as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  As stated previously, the September 1996 denial was based on the finding that there was no evidence of permanent residuals or a chronic disability involving the skin.  The private and VA treatment records merely show diagnoses for other conditions; they do not indicate that the Veteran currently has a skin condition or residuals of skin rash.  Therefore, the Veteran's service connection claim will not be reopened.



IV. Service Connection 

The Veteran is seeking to establish service connection for ischemic heart disease on a presumptive basis due to his alleged exposure to herbicides while stationed at Fort Gordon and in Panama.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Ischemic heart disease (including atherosclerotic cardiovascular disease, such as coronary artery disease), is a disease listed under 38 C.F.R. § 3.309(e).

Post-service treatment records currently reflect a diagnosis of coronary artery disease.  Although this disease is presumptively associated with herbicide exposure, the Veteran has no demonstrated service in Vietnam, nor does he otherwise claim. Because the Veteran does not contend, and the evidence does not show, that he served in Vietnam, he is not entitled to the presumption of herbicide exposure, which accompanies such service.  38 C.F.R. § 3.307.  Therefore, the next question is whether he had exposure to Agent Orange or other herbicides during active service at any location established by the evidence.

Consideration has been given to the Veteran's statements regarding his alleged exposure to Agent Orange while stationed at Fort Gordon and serving in Panama.  Unfortunately, the record presents no basis for finding that the Veteran was exposed to herbicide agents in service, as alleged.  

A review of the DoD's listing of herbicide use and test sites in the U.S. does show that herbicides were tested at Fort Gordon, Georgia.  Information provided by DoD shows that Fort Gordon was a testing site for herbicides including Agent Orange and Agent Blue from July 15, 1967 and July 17, 1967.  Apparently during the period from December 1966 through October 1967, the United States Department of Agriculture and the University of Hawaii, in coordination with personnel from Fort Derrick's Plant Science Lab, conducted comprehensive short-term evaluations on field tests and formulations by the chemical industry.  In addition, there were two areas in Georgia in 1968 where emphasis was given to soil-applied herbicides (Bromacil, Tandex, Monuron, Diuron, and Fenuron) for grass control, but there is no indication that tactical herbicides, such as Agent Orange, were tested.

While the DoD confirms the use of herbicides at Fort Gordon in July 1967, the Veteran's DD-214 shows that he did not enter active duty until July 1972, approximately five years later.  Consequently, he could not have witnessed Agent Orange being sprayed, as his service falls beyond the documented testing dates. 
Furthermore, the DoD's listing, does not show that herbicides were ever used or stored in Panama.  Accordingly, the preponderance of the evidence weighs against the Veteran's exposure to herbicides.

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As previously discussed, entitlement to service connection on a direct basis requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the current disability and service.  The Veteran's diagnosis of coronary artery disease fulfills the first requirement; however, based on the evidence of record, the Board finds that the second and third requirements are not met.

With respect to the second requirement, the Veteran alleges injury through exposure to herbicides during service in Ft. Gordon and Panama.  There is, however, no official service department documentation, or any other persuasive evidence, to support this claimed in-service injury.

The Board has considered the Veteran's lay statements regarding Agent Orange exposure.  While the Veteran is competent to speak of his experiences during service, the Board does not find his contentions of exposure to Agent Orange to be competent.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Board, therefore, concludes that evidence of record does not support a finding that the Veteran was exposed to herbicides during service.

With respect to the third requirement, the evidence does not establish a nexus between the Veteran's service and his ischemic heart disease.  First, it is not alleged that his condition was present in service, and the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses of ischemic heart disease.  Indeed, the Veteran's initial diagnosis of ischemic disease came in April 2006, many years after his separation from active duty.  Furthermore, there is no medical evidence linking any the Veteran's condition to his military service. 

The only other evidence in the record concerning the etiology of the Veteran's condition are statements from the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Therefore, based on the entirety of the evidence of record, the Board finds that entitlement to service connection cannot be granted on a direct basis.  As discussed, the Veteran's claim fails because there is no persuasive evidence of in-service incurrence or aggravation of a disease or injury, and no competent evidence of a nexus between the two.  

In sum, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, and there is no doubt to be otherwise resolved. See 38 U.S.C.A. § 5107.



ORDER

An extraschedular disability evaluation of 10 percent is granted for bilateral hearing loss, subject to the law and regulations governing the payment of monetary benefits.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a liver condition, to include as due to herbicide exposure, the appeal is denied.   

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a skin condition, to include as due to herbicide exposure, the appeal is denied.   

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure is denied. 



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


